TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00774-CV


In re Douglas K. Conley





ORIGINAL HABEAS CORPUS PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Douglas K. Conley filed a petition for writ of habeas corpus, asserting that
Respondent Sheriff Greg Hamilton is illegally confining him in the Travis County Correctional
Complex based on the trial court's orders of contempt and confinement.  We deny the petition
pursuant to Texas Rule of Appellate Procedure 52.  See Tex. R. App. P. 52.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   December 13, 2005